Citation Nr: 0632237	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to March 
1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's July 2002 pulmonary function test results 
included a FEV1/FVC of 77 percent.  

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no 
higher, are met for bronchial asthma.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an 
increased initial rating claim.  The claim was subsequently 
re-adjudicated, without taint from prior decisions.  Although 
there has not been any explicit effective date notice, in 
accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), no prejudice resulted from this lack of notice, nor 
has any prejudice been alleged.  The RO will address the 
effective date of this grant when it is effectuated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a compensation 
examination.  Consequently, the duty to notify and assist has 
been met.

The veteran currently has a noncompensable rating for 
bronchial asthma under Diagnostic Code (DC) 6602.  A 10 
percent rating under DC 6602 requires evidence of FEV1 
(forced expiratory volume in one second) of 71 to 80 percent 
predicted, or; FEV1/FVC (forced vital capacity) of 71 to 80 
percent; or intermittent inhalation or oral bronchodilator 
therapy.  

Treatment record associate with the claims file all contain 
negative history and findings as to wheezing, rhonchi, rales, 
or hemoptysis.  See March 2002, June 2002, and October 2004 
treatment records.  An October 2004 treatment record also 
reported a negative history as to cough or shortness of 
breath.  Records also indicate the chest was clear to 
percussion and auscultation.  See e.g. March 2000, March 
2001, June 2002, and October 2004 treatment records.  

The July 2002 VA examination record reports the veteran's 
breath sounds were distant, PA diameter was increased 
slightly, and there were no gross rales, rhonchi, wheezes, or 
effusions.  Respiratory rate was normal.  A pulmonary 
function test also reported no airflow limitation, mild 
overinflation, and normal transfer factor for carbon 
monoxide.  The veteran was noted to have a FEV1 of 1.83 and a 
FEV1/FVC of 77 percent.  The FEV1/FVC result warrants a 10 
percent rating under DC 6602.  

A rating higher than 10 percent is not warranted, however.  A 
20 percent rating under DC 6602 requires FEV1 of 56 to 70 
percent predicted, FEV1/FVC of 56 to 70 percent, or daily 
inhalation or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The veteran's FEV1/FVC 
percentage does not warrant a 20 percent rating.  
Additionally, there is no evidence that the veteran has daily 
bronchodilator therapy or daily inhalational anti-
inflammatory medication.  The Board takes note of the 
veteran's February 2004 statement that he uses an inhaler, 
however a VA treatment note of October 2004 lists his 
medications and daily bronchodilator therapy or daily 
inhalational anti-inflammatory medication in not prescribed.   
See also, e.g., July 2002 VA examination record ("Veteran 
uses only Beconase nasal spray twice a day for his 
respiratory situation.").  Finally, there is no evidence 
that the veteran's FEV1 predicted percentage is 56 to 70.  
The July 2002 pulmonary function test record did not report a 
predicted percentage (only the actual result was noted).  A 
VA examination, and pulmonary function test, was scheduled 
for March 2005, but the veteran cancelled the examination and 
requested no rescheduling.  In light of this action, it is 
evident that no gain would be accomplished by remanding the 
claim for a new pulmonary function test.  Consequently, a 
rating in excess of 10 percent is not warranted under DC 
6602.


ORDER

A rating of 10 percent, but no higher, for bronchial asthma 
is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


